            Case 6:18-cv-00296-MO      Document 407   Filed 02/05/21   Page 1 of 4




 Stephen F. English, OSB No. 730843
 SEnglish@perkinscoie.com
 Thomas R. Johnson, OSB No. 010645
 TRJohnson@perkinscoie.com
 Heidee Stoller, OSB No. 072835
 HStoller@perkinscoie.com
 Matthew J. Mertens, OSB No. 146288
 MMertens@perkinscoie.com
 Sasha A. Petrova, OSB No. 154008
 SPetrova@perkinscoie.com
 PERKINS COIE LLP
 1120 N.W. Couch Street, 10th Floor
 Portland, OR 97209-4128
 Telephone: 503.727.2000
 Facsimile: 503.727.2222

 Matthew Gordon, pro hac vice
 MGordon@perkinscoie.com
 David B. Robbins, OSB No. 070630
 DRobbins@perkinscoie.com
 PERKINS COIE LLP
 1201 Third Avenue, Suite 4900
 Seattle, WA 98101-3099
 Telephone: 206.359.8000
 Facsimile: 206.359.9000
 Attorneys for Plaintiff FamilyCare, Inc.
                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

FAMILYCARE, INC., an Oregon non-                            Case No. 6:18−cv−00296−MO
profit corporation,
                      Plaintiff,               DECLARATION OF MATTHEW J.
                                               MERTENS IN SUPPORT OF
       v.                                      FAMILYCARE, INC.’S MOTION TO
                                               DOWN-DESIGNATE AEO DOCUMENTS
OREGON HEALTH AUTHORITY, an
agency of the State of Oregon, PATRICK
ALLEN, both individually and in his official
capacity as director of the Oregon Health
Authority, and LYNNE SAXTON,
                      Defendants.




      DECLARATION OF MATTHEW J. MERTENS IN                          Perkins Coie LLP
      SUPPORT OF FAMILYCARE, INC.’S MOTION TO                 1120 N.W. Couch Street, 10th Floor
      DOWN-DESIGNATE AEO DOCUMENTS                                Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
         Case 6:18-cv-00296-MO          Document 407       Filed 02/05/21     Page 2 of 4




         I, Matthew J. Mertens, declare as follows:

        1.      I am an attorney with Perkins Coie LLP and one of the attorneys of record for

 plaintiff FamilyCare, Inc. (“FamilyCare” or “Plaintiff”) in the above-captioned case. I have been

 involved in aspects of discovery in this case. I am over the age of 18, make this declaration

 based on my personal knowledge, and could competently testify thereto if called to do so.

        2.      Attached as Exhibit 1 is a true and correct copy of the November 1, 2017,

 protective order (the “OHA Protective Order”).

        3.      Attached as Exhibit 2 is a true and correct copy of the January 17, 2018,

 protective order (the “Optumas Protective Order,” and together with the OHA Protective Order,

 the “Protective Orders”).

        4.      Attached as Exhibit 3 is a true and correct copy of FamilyCare’s February 1,

 2019, submission to the Court.

        5.      In connection with FamilyCare’s submission of Exhibit 3 to the Court,

 FamilyCare created an FTP site and made the documents identified on Exhibit 3 available for

 download to counsel for the CCOs.

        6.      Attached as Exhibit 4 is a true and correct copy of the FTP site access logs. The

 FTP site assigned a unique “Username” to each attorney who requested access to the FTP site.

 The FTP site also tracked which “Usernames” downloaded the files from the site. The

 “Usernames” associated with each attorney who downloaded files were as follows:

                    a. actspbbmo7p0z339: Frank Langfitt, counsel for Eastern Oregon CCO.

                    b. qls73q0c47108161: Jeff Hern, counsel for Trillium.

                    c. z9jflm60fuc0buac: Elizabeth Knight, counsel for AllCare.

                    d. a8rf397ae9fxeup6: Daniel Larsen, counsel for Columbia Pacific and

                       Jackson Care Connect.




1-    DECLARATION OF MATTHEW J. MERTENS IN                                 Perkins Coie LLP
      SUPPORT OF FAMILYCARE, INC.’S MOTION TO                        1120 N.W. Couch Street, 10th Floor
      DOWN-DESIGNATE AEO DOCUMENTS                                       Portland, OR 97209-4128
                                                                           Phone: 503.727.2000
                                                                            Fax: 503.727.2222
          Case 6:18-cv-00296-MO          Document 407        Filed 02/05/21     Page 3 of 4




         7.      Attached as Exhibit 5 is a true and correct copy of the October 9, 2019, joint letter

 from Eastern Oregon CCO and FamilyCare.

         8.      Attached as Exhibit 6 is a true and correct copy of FamilyCare’s June 9, 2020,

 letter to the Court.

         9.      On August 2, 2020, I conferred with the Perkins Coie senior e-discovery analyst

 who set up the FTP site to make the 729 documents identified on Exhibit 6 available for

 download to the CCOs. I asked the senior analyst which attorneys, if any, had downloaded the

 729 documents identified on Exhibit 6 from the FTP site and was informed that counsel for

 Health Share and Trillium had downloaded the documents.

         10.     Attached as Exhibit 7 is a true and correct copy of a June 12, 2020, email from the

 Court to counsel.

         11.     Attached as Exhibit 8 is a true and correct copy of a July 1, 2020, letter from

 FamilyCare to the CCOs.

         12.     Attached as Exhibit 9 is a true and correct copy of email correspondence between

 myself and Chris Thompson, counsel for Optumas.

         13.     Attached as Exhibit 10 is a true and correct copy of FamilyCare’s August 14,

 2020, letter to Trillium.

         14.     Attached as Exhibit 11 is a true and correct copy of email correspondence

 between myself and Matt Yium, counsel for PacificSource.

         15.     Attached as Exhibit 12 is a true and correct copy of a November 5, 2020, letter

 from FamilyCare to Trillium.

         16.     Attached as Exhibit 13 is a true and correct copy of a December 11, 2020, letter

 from Optumas to FamilyCare.

         17.     Attached as Exhibit 14 is a true and correct copy of a December 18, 2020, letter

 from FamilyCare to Optumas.


2-     DECLARATION OF MATTHEW J. MERTENS IN                                  Perkins Coie LLP
       SUPPORT OF FAMILYCARE, INC.’S MOTION TO                         1120 N.W. Couch Street, 10th Floor
       DOWN-DESIGNATE AEO DOCUMENTS                                        Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
                                                                              Fax: 503.727.2222
           Case 6:18-cv-00296-MO         Document 407       Filed 02/05/21     Page 4 of 4




          18.    Attached as Exhibit 15 is a true and correct copy of a December 21, 2020, letter

 from Optumas to FamilyCare.

          19.    Attached as Exhibits 16 through 19 are true and correct copies of materials that

 Perkins Coie received from OHA in discovery.



          I hereby declare that the above statement is true to the best of my knowledge and belief,

 and that I understand it is made for use as evidence in court and is subject to penalty for perjury.


     DATED: February 5, 2021                        /s/ Matthew J. Mertens
                                                    Matthew J. Mertens




3-      DECLARATION OF MATTHEW J. MERTENS IN                                Perkins Coie LLP
        SUPPORT OF FAMILYCARE, INC.’S MOTION TO                       1120 N.W. Couch Street, 10th Floor
        DOWN-DESIGNATE AEO DOCUMENTS                                      Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
                                                                             Fax: 503.727.2222
